                       UNITED STATES DISTRICT COURT 
                          DISTRICT OF MINNESOTA 
     
    CARRIE ANNE CASAREZ,                       Case No. 18‐CV‐2255 (NEB/SER) 
                                                               
                 Petitioner,                                   
                                                               
    v.                                        ORDER ACCEPTING REPORT AND 
                                                   RECOMMENDATION 
    WARDEN BARNES, 
     
                 Respondent. 
     
 
        The  Court  has  received  the  November  11,  2018  Report  and 

Recommendation of United States Magistrate Judge Steven E. Rau. [ECF No. 6.] 

No  party  has  objected  to  that  Report  and  Recommendation,  and  the  Court 

therefore reviews it for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 

F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear error, and based upon 

all  the  files,  records,  and  proceedings  in  the  above‐captioned  matter,  

IT IS HEREBY ORDERED THAT: 

        1. the Report and Recommendation [ECF No. 6] is ACCEPTED; and  

        2. the action is DISMISSED WITH PREJUDICE for lack of jurisdiction. 

Dated: December 10, 2018                      BY THE COURT: 
 
                                              s/Nancy E. Brasel                 
                                              Nancy E. Brasel 
                                              United States District Judge 
